Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-19-21 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1, 3-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,964,183 to Czipri in view of U.S. Patent Application No. 2014/0251220 to King et al.
Referring to claim 1, Czipri discloses a bird feeder comprising, a seed tube – at 12, the seed tube having an open top end and an open lower end – see figures 1-2, a cover – at 13, arranged to sit on top of the open top end of the seed tube – see figures 1-2, the cover – at 13, being removably attached to the seed tube – see figures 1-2, a seed tube base – at 18,21, removably attached to the open lower end – see figures 1-2 and column 2 lines 7-14, the seed tube base having a bottom wall – at 21, and a circular side wall – see at 18, a plurality of feed openings in the circular side wall – see at 19, a shroud – at 32, extending around the seed tube base – see figures 1-2, the shroud – at 32, having shroud feed openings therein – see at 33, the shroud feed openings being normally aligned with the feed openings in the circular side wall of the seed tube base – see figures 1-2, the shroud moving to a position wherein the shroud feed openings and the feed openings in the circular side wall of the seed tube base are out of alignment when a weight above a predetermined amount is present on the shroud – see figures 1-2 and column 2 lines 35-64, wherein the seed tube base – at 18,21, is engaged with the open lower end of the seed tube – see figures 1-2, and wherein the seed tube base – at 18,21is configured to rotate with respect to the open lower end of the seed tube while the cover is attached to the open top end of the seed tube – see figures 1-2 where the seed tube base is removably attached to the seed tube – at 12 and can be rotated during assembly and disassembly of the components of the device while the cover – at 13 is attached to the seed tube. Czipri does not disclose the seed tube base is screwthreadedly engaged with the open lower end of the seed tube. King et al. does disclose the seed tube base – at 32 and 40-48, is screwthreadedly engaged 
Referring to claim 3, Czipri as modified by King et al. further discloses a funnel member secured to the seed tube lower end – see funnel shaped feature of 18 connected via screw not labeled but shown in figures 1-2 of Czipri, but does not disclose the seed tube lower end being screwthreadedly engaged with the funnel member. However, it would have been obvious to one of ordinary skill in the art to take the device of Czipri as modified by King et al. and add the funnel connected via threads with the seed tube lower end as claimed, so as to yield the predictable result of removably securing the funnel to the tube for easy assembly and disassembly of the device as desired.
Referring to claim 4, Czipri as modified by King et al. further discloses the seed tube base includes drainage apertures in the bottom wall – see apertures shown but not labeled in figure 7 of King et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Czipri as modified by King et al. and add the seed tube base drainage apertures as disclosed by King et al., so as to yield the predictable result of removing moisture from the device during use.
Referring to claim 7, Czipri as modified by King et al. further discloses the shroud includes a plurality of perch members – at 31, located below the shroud feed openings – at 33 – see figures 1-2 of Czipri.
.
Claims 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czipri as modified by King et al. as applied to claim 1 above, and further in view of U.S. 6,543,384 to Cote.
Referring to claim 5, Czipri as modified by King et al. does not disclose the shroud includes a baffle extending about and secured to the shroud, the baffle being located above the shroud feed openings. Cote does disclose discloses the shroud includes a baffle – at 18, extending about and secured to the shroud – see figures 1-6, the baffle being located above the shroud feed openings – at 74 – see figures 1-6. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Czipri as modified by King et al. and add the baffle on the shroud as disclosed by Cote, so as to yield the predictable result of protecting the birds feeding at the device during use.
Referring to claim 6, Czipri as modified by King et al. does not disclose the seed tube base includes a deflector located above the feed openings in the circular side wall, the deflector being designed to deflect water flowing down the seed tube to a location intermediate the feed openings. Cote does disclose the seed tube base includes a deflector – such as at 18, located above the feed openings – at 42 in the circular side wall – see figures 5-6, the deflector being designed to deflect water flowing down the seed tube to a location intermediate the feed openings – see deflector capable of deflecting water flow in the device in figures 5-6. It is noted that applicant has not positively recited that the deflector deflects flowing water. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Czipri as 
Referring to claim 9, Czipri as modified by King et al. further discloses the bird feeder includes a top connector – at 14, the top connector – at 14, being secured to the open top end of the seed tube – at 12 – see figures 1-2 of Czipri, the cover – at 13, being removably secured to the top ring – see figures 1-2 of Czipri. Czipri as modified by King et al. does not disclose the top connector is a ring. Cote does disclose a top ring – at 155 – see figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Czipri as modified by King et al. and add the top connector in any desired shape including the ring shape disclosed by Cote, so as to yield the predictable result of facilitating securing of the device in place during use. 

Response to Arguments

3.	Regarding the prior art rejections of claims 1 and 3-9, applicant’s claim amendments and remarks/arguments dated 2-19-21 obviates the prior art rejections detailed in the last office action dated 9-28-20. However, applicant’s claim amendments dated 2-19-21 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action. 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643